DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 14-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 14 has In re Wands factors have been considered.  Claims 15-19 depend on claim 14 and do not restrict the device or structure that performs this wherein clause.  Based primarily on the breadth of the claims, the Examiner concludes that the specification does not enable claims 14-19.  See MPEP §2161.01(III).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7-9, 13, 14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hybrid Memory Cube Consortium (Hybrid Memory Cube Specification 1.0, subsequently referred to as HMC).
In regards to claims 1 and 8, HMC teaches a memory controller for controlling a memory device, the memory controller comprising:
a parameter data generator configured to generate parameter data for changing a parameter value related to an operation of the memory device (“The address map mode register is writable via the MODE WRITE command or via the maintenance interface (I2C or JTAG bus).”, section 9.1.5, paragraph 3); and
a parameter controller configured to output the parameter data (“MODE READ and WRITE request commands access the internal hardware mode and status registers within the logic layer of the HMC.”, section 9.10.4, paragraph 1), 
wherein the parameter data includes an error protection field determining at least one of whether to output a changed parameter value, whether to change the parameter value according to whether the operation related to the parameter value and an 
In regards to claims 2 and 9, HMC further teaches that the error protection field includes at least one of a setting value return field determining whether to output the changed parameter value, a parameter change group field determining whether to change the parameter value according to whether the operation related to the parameter value and the operation to be performed by the memory device coincide with each other, and a change data display field determining the parameter value position to be changed (“Start 31:27 5 Start field: Encoded to provide a value from 0 to 31 that points to the starting bit position within the 32 bits of data, 0 being the LSB position and 31 being the most significant bit (MSB) position. Size 26:22 5 Size field: Indicates the number of contiguous bits to read or write (from 1 to 32), and is encoded as follows: 0x0 = 32 bits, 0x1–0x1F = 1–31 bits. This implies that the minimum size is 1 bit.”, Table 22).
In regards to claims 7 and 13, HMC further teaches that when the error protection field includes the change data display field, the parameter data includes data for masking a position of a value to be changed in the parameter value stored in the memory device (“Start 31:27 5 Start field: Encoded to provide a value from 0 to 31 that points to the starting bit position within the 32 bits of data, 0 being the LSB position and 
In regards to claim 14, HMC further teaches a memory device for storing data, the memory device comprising:
a parameter setting circuit configured to set a parameter value related to an operation of the memory device (“The address map mode register is writable via the MODE WRITE command or via the maintenance interface (I2C or JTAG bus).”, section 9.1.5, paragraph 3); and
a register configured to store the parameter value (“The address map mode register is writable via the MODE WRITE command or via the maintenance interface (I2C or JTAG bus).”, section 9.1.5, paragraph 3), 
wherein, when parameter data including the parameter value includes an error protection field, the parameter setting circuit performs storing or changing the parameter value, based on a value of the error protection field (“Start 31:27 5 Start field: Encoded to provide a value from 0 to 31 that points to the starting bit position within the 32 bits of data, 0 being the LSB position and 31 being the most significant bit (MSB) position. Size 26:22 5 Size field: Indicates the number of contiguous bits to read or write (from 1 to 32), and is encoded as follows: 0x0 = 32 bits, 0x1–0x1F = 1–31 bits. This implies that the minimum size is 1 bit.”, Table 22), and 
wherein at least one of whether to output a stored or changed parameter value, whether to change the parameter value according to whether the operation related to the parameter value and an operation to be performed by the memory device coincide 
In regards to claim 17, HMC further teaches that when the error protection field includes a parameter change group field, the parameter setting circuit stores the parameter value in the register when a value of the parameter change group field corresponds to a value of a field requiring a change of the parameter value (“Start 31:27 5 Start field: Encoded to provide a value from 0 to 31 that points to the starting bit position within the 32 bits of data, 0 being the LSB position and 31 being the most significant bit (MSB) position. Size 26:22 5 Size field: Indicates the number of contiguous bits to read or write (from 1 to 32), and is encoded as follows: 0x0 = 32 bits, 0x1–0x1F = 1–31 bits. This implies that the minimum size is 1 bit.”, Table 22).
In regards to claim 18, HMC further teaches that the parameter setting circuit discards a set parameter command, when the value of the parameter change group field does not correspond to the value of the field requiring the change of the parameter value (“A MODE WRITE request that points to a non-existent register will not be performed.”, section 9.10.4, paragraph 2).
In regards to claim 19, HMC further teaches that when the error protection field includes a change data display field, the parameter setting circuit changes data at a .

Claims 1-3, 8-10, 14-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakahira et al. (US 5,973,988).
In regards to claims 1 and 8, Nakahira teaches a memory controller for controlling a memory device, the memory controller comprising:
a parameter data generator configured to generate parameter data for changing a parameter value related to an operation of the memory device (“An operation mode for the synchronous DRAM can be designated by setting the mode register.”, Col. 1, lines 13-15); and
a parameter controller configured to output the parameter data (“Accordingly, the semiconductor memory device according to the present invention is advantageous in that a set value of a mode register can be written into a specific memory cell, and the set value thus written can be externally output with a normal read operation, thereby allowing external confirmation of the set value of the mode register.”, Col. 1, lines 46-52), 
wherein the parameter data includes an error protection field determining at least one of whether to output a changed parameter value, whether to change the parameter value according to whether the operation related to the parameter value and an 
In regards to claims 2 and 9, Nakahira further teaches that  the error protection field includes at least one of a setting value return field determining whether to output the changed parameter value, a parameter change group field determining whether to change the parameter value according to whether the operation related to the parameter value and the operation to be performed by the memory device coincide with each other, and a change data display field determining the parameter value position to be changed (“With such a configuration, it becomes possible to choose a desired address for writing the set value of mode register 2 therein. As a result, the set value of mode register 2 can be written into an address that is not in use in a normal operation.”, Col. 10, lines 50-55; “The MRS output circuit generates a control signal for writing a set value of a mode register into a memory cell. According to the control signal, the set value of the mode register is transferred to a data input/output line. A data input/output buffer receives data from the data input/output line, and the data is written into a specific 
In regards to claims 3 and 10, Nakahira further teaches that, when the error protection field includes the setting value return field, the parameter controller receives, from the memory device, a parameter value stored in the memory device, based on a value of the setting value return field (“The MRS output circuit generates a control signal for writing a set value of a mode register into a memory cell. According to the control signal, the set value of the mode register is transferred to a data input/output line. A data input/output buffer receives data from the data input/output line, and the data is written into a specific memory cell. The written data is output at a data input/output pin by a normal read operation.”, abstract).
In regards to claim 14, Nakahira teaches a memory device for storing data, the memory device comprising:
a parameter setting circuit configured to set a parameter value related to an operation of the memory device (“An operation mode for the synchronous DRAM can be designated by setting the mode register.”, Col. 1, lines 13-15); and
a register configured to store the parameter value (“An operation mode for the synchronous DRAM can be designated by setting the mode register.”, Col. 1, lines 13-15), 
wherein, when parameter data including the parameter value includes an error protection field, the parameter setting circuit performs storing or changing the parameter value, based on a value of the error protection field (“With such a configuration, it becomes possible to choose a desired address for writing the set value of mode register 
wherein at least one of whether to output a stored or changed parameter value, whether to change the parameter value according to whether the operation related to the parameter value and an operation to be performed by the memory device coincide with each other, and a parameter value position to be changed is determined according to the error protection field (“With such a configuration, it becomes possible to choose a desired address for writing the set value of mode register 2 therein. As a result, the set value of mode register 2 can be written into an address that is not in use in a normal operation.”, Col. 10, lines 50-55; “Accordingly, the semiconductor memory device according to the present invention is advantageous in that a set value of a mode register can be written into a specific memory cell, and the set value thus written can be externally output with a normal read operation, thereby allowing external confirmation of the set value of the mode register.”, Col. 1, lines 46-52).
In regards to claim 15, Nakahira further teaches that when the error protection field includes a setting value return field, the parameter setting circuit stores the parameter value in the register and requests the parameter value in the register, based on a value of the setting value return field (“The MRS output circuit generates a control 
In regards to claim 16, Nakahira further teaches that the parameter setting circuit outputs the parameter value in the register (“According to the control signal, the set value of the mode register is transferred to a data input/output line. A data input/output buffer receives data from the data input/output line, and the data is written into a specific memory cell. The written data is output at a data input/output pin by a normal read operation.”, abstract).
In regards to claim 20, Nakahira teaches a storage device comprising:
a memory device including a register (“An operation mode for the synchronous DRAM can be designated by setting the mode register.”, Col. 1, lines 13-15); and
a controller configured to generate parameter data including a parameter value (“Mode register 2 has its set value changed in response to an externally supplied signal, which set value designates the CAS latency and the like.”, Col. 4, lines 14-17) and an error protection field determining at least one of whether to output a value of the register, whether to change the value of the register according to whether an operation related to the value of the register and an operation to be performed by the memory device coincide with each other, and a register position to be changed (“With such a configuration, it becomes possible to choose a desired address for writing the set value of mode register 2 therein. As a result, the set value of mode register 2 can be written 
wherein the memory device receives the parameter data, stores the parameter value in the register to perform an operation based on the parameter value and transmits, to the controller, the value of the register in response to a value of the error protection field (“Accordingly, the semiconductor memory device according to the present invention is advantageous in that a set value of a mode register can be written into a specific memory cell, and the set value thus written can be externally output with a normal read operation, thereby allowing external confirmation of the set value of the mode register.”, Col. 1, lines 46-52).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakahira et al. (US 5,973,988) in view of JEDEC (DDR4 SDRAM.
In regards to claims 4 and 11, Nakahira further teaches when a setting value in the parameter data is different from the parameter value stored in the memory device (“The semiconductor memory device according to the fourth embodiment compares an originally intended value (i.e., a target value) and an actually set value for a respective mode to determine match/mismatch therebetween, and writes the result of the comparison and determination into a memory cell.”, Col. 10, lines 60-65).  Nakahira fails to teach that when a setting value in the parameter data is different from the parameter value stored in the memory device, the parameter controller outputs, to the memory device, a set parameter command for re-storing the setting value of the parameter data in the memory device.  JEDEC teaches that when a value is different from the value stored in the memory device, the controller outputs a command for re-storing the value of the data in the memory device (“If bad data is written to the DRAM core then controller will retry the transaction and overwrite the bad data.”, section 4.16.5, paragraph 8) in order to ensure data coherency (section 4.16.5, paragraph 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nakahira with JEDEC such that when a setting value in the parameter data is different from the parameter value stored in the memory device, the parameter controller outputs, to the memory device, a set parameter command for re-storing the setting value of the parameter data in the memory device in order to ensure data coherency (id.).

Claims 5, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hybrid Memory Cube Consortium (Hybrid Memory Cube Specification 1.0, subsequently referred to as HMC) in view of Fujiu et al. (US 2019/0391758).
In regards to claims 5 and 12, HMC teaches claims 2 and 9.  HMC fails to teach that the parameter change group field is a field for sorting the operation.  Fujiu teaches that the parameter change group field is a field for sorting the operation (“Thereafter, when the read operation is performed on the plane to which the set feature command set has been input (‘YES’ in S205), the control circuit 330C stores the data D stored in the external feature register 310A, in the internal feature register 310B (S206).”, paragraph 0088) in order to support simultaneous operations on multiple planes (paragraphs 0144-0147).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine HMC with Fujiu such that the parameter change group field is a field for sorting the operation in order to support simultaneous operations on multiple planes (id.).
In regards to claim 6, Fujiu further teaches that the operation includes one of a program operation, a read operation, and an erase operation (“Thereafter, when the read operation is performed on the plane to which the set feature command set has been input (‘YES’ in S205), the control circuit 330C stores the data D stored in the external feature register 310A, in the internal feature register 310B (S206).”, paragraph 0088).

Response to Arguments
Applicant’s arguments, see pages 12-13, filed 1 March 2021, with respect to the objections have been fully considered and are persuasive.  The objections have been withdrawn. 
Applicant's arguments, see pages 13-21, filed 1 March 2021, with respect to the prior art rejections have been fully considered but they are not persuasive.
In response to the arguments regarding HMC, HCM does teach a parameter value position to be changed.  The use of the start and size fields provide a specific set of bits to be written by a mode write command.  The mode register is an example of a structure that stores a parameter value, and the start and size fields restrict the mode write command to a specific set of bits, i.e. a position.
In response to the arguments regarding Nakahira, Nakahira does teach determining whether to output a changed parameter value.  Specifically, Nakahira teaches writing the set value of a mode register to an unused address and then performing a normal read on that address to output the set value of the mode register.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        15 March 2021